       Case 2:19-cv-01495-JAD-BNW Document 11 Filed 08/30/19 Page 1 of 3


 1   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 2   JOSEPH A. LIEBMAN
     Nevada Bar No. 10125
 3   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 5   Facsimile: 702.562.8821
     dkennedy@baileykennedy.com
 6   jliebman@baileykennedy.com

 7   Attorneys for Defendant R.J.
     Reynolds Tobacco Company
 8

 9                              UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11

12   CLEVELAND CLARK, individually, and             Case No.: 2:19-cv-01495-JAD-BNW
     YVONNE CLARK, individually,
13

14                       Plaintiffs,
                                                     STIPULATION AND ORDER TO SET
15         vs.                                       DEADLINE FOR DEFENDANTS R.J.
                                                     REYNOLDS TOBACCO COMPANY,
16                                                    PHILIP MORRIS USA, INC., AND
     PHILIP MORRIS USA, INC., a foreign             LIGGETT GROUP, LLC TO RESPOND
     corporation; R.J. REYNOLDS TOBACCO                 TO PLAINTIFFS’ AMENDED
17   COMPANY, a foreign corporation,                          COMPLAINT
18   individually, and as successor-by-merger to
     LORILLARD TOBACCO COMPANY and as                          (First Request)
19   successor-in-interest to the United States
     tobacco business of to BROWN &
20   WILLIAMSON TOBACCO CORPORATION,
     which is the successor-by-merger to THE
21   AMERICAN TOBACCO COMPANY;
22   LIGGETT GROUP, LLC., a foreign
     corporation; and JOHN SMOKE SHOP &
23   GIFT SHOP, a for profit corporation,

24                       Defendants.
25

26

27

28

                                             Page 1 of 3
           Case 2:19-cv-01495-JAD-BNW Document 11 Filed 08/30/19 Page 2 of 3


 1    STIPULATION AND ORDER TO SET DEADLINE FOR DEFENDANTS R.J. REYNOLDS
      TOBACCO COMPANY, PHILIP MORRIS USA, INC., AND LIGGETT GROUP, LLC TO
 2                RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT
 3

 4            Plaintiffs Cleveland Clark and Yvonne Clark (“Plaintiffs”), and Defendants R.J. Reynolds

 5   Tobacco Company (“R.J. Reynolds”), Philip Morris USA, Inc. (“Philip Morris”), and Liggett Group,

 6   LLC (“Liggett”), by and through their respective counsel, stipulate and agree as follows:

 7            1. On August 12, 2019, Plaintiffs filed a Complaint against R.J. Reynolds, Philip Morris,

 8   and Liggett in the Eighth Judicial District Court, Clark County, Nevada.

 9            2. On August 14, 2019, Plaintiffs effectuated service of the Complaint on R.J. Reynolds,

10   Philip Morris, and Liggett through their registered agents for service of process.

11            3. On August 19, 2019, Plaintiffs filed an Amended Complaint against R.J. Reynolds, Philip

12   Morris, and Liggett in the Eighth Judicial District Court, Clark County, Nevada.

13            4. On August 22, 2019, Plaintiffs effectuated service of the Amended Complaint on R.J.

14   Reynolds, Philip Morris, and Liggett through their registered agents for service of process.

15            5. On August 27, 2019, R.J. Reynolds, Philip Morris, and Liggett filed a Notice of

16   Removal, removing this action to this Court.

17            6. Due to the filing of two pleadings, as well as removal to this Court, there is some

18   uncertainty as to the appropriate response date for R.J. Reynolds, Philip Morris, and Liggett.

19            7. Thus, Plaintiffs, R.J. Reynolds, Philip Morris, and Liggett have agreed to set a deadline

20   of September 16, 2019, for R.J. Reynolds, Philip Morris, and Liggett to respond to the Amended

21   Complaint.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    Page 2 of 3
       Case 2:19-cv-01495-JAD-BNW Document 11 Filed 08/30/19 Page 3 of 3


 1          8. This is the first stipulation to extend the deadline to file a response to the Amended
 2   Complaint. This stipulation is made in good faith and not to delay the proceedings.
 3

 4          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6    DATED this 30th day of August, 2019.               DATED this 29th day of August, 2019.
 7    CLAGGETT & SYKES LAW FIRM                          BAILEYKENNEDY
 8
      By:    /s/ Matthew S. Granda____________           By:     /s/ Joseph Liebman
 9           SEAN K. CLAGGETT                                    DENNIS L. KENNEDY
             WILLIAM T. SYKES                                    JOSEPH A. LIEBMAN
10           MATTHEW S. GRANDA                                   8984 Spanish Ridge Avenue
             401 Meadows Lane, Ste. 100                          Las Vegas, NV 89148
11           Las Vegas, NV 89107
                                                         Attorneys for the Defendant R.J. Reynolds
12    Attorneys for Plaintiffs                           Tobacco Company
13

14    DATED this 29th day of August, 2019.               DATED this 29th day of August, 2019.
15    WEINBERG, WHEELER, HUDGINS,                        LEWIS ROCA ROTHGERBER CHRISTIE
       GUNN & DIAL, LLC
16
                                                         By: /s/_J. Christopher Jorgensen_____
17     By : /s/ D. Lee Roberts, Jr.                             DANIEL F. POLSENBERG
            D. LEE ROBERTS, JR.                                 J. CHRISTOPHER JORGENSEN
18          6385 S. Rainbow Boulevard, Suite 400                3993 Howard Hughes Parkway, #600
            Las Vegas, Nevada 89118                             Las Vegas, NV 89169
19
       Attorneys for Defendant Philip Morris USA, Attorneys for Defendant Liggett Group, LLC
20    Inc.
21

22          IT IS SO ORDERED.
23
                                                  UNITED STATES MAGISTRATE JUDGE
24

25                                                             September 3, 2019
                                                  DATED:
26

27

28

                                                  Page 3 of 3
